Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 21, 2020 has been entered.  All arguments have been fully considered.  
 
Status of the Claims 
	Claims 1-5 and 7-20 are currently pending.
Claim 1 is amended.

 	Claim 6 is cancelled. 
New claim 20 has been added.  
	Claims 1-5, 7 and 20 have been considered on the merits.

Claim Objections
	New objections have been added.

The disclosure is objected to because of the following informalities: 
	Claim 1 is objected to in the recitation of “A self-film-forming composition in powder form that is self-film forming” in lines 1-2, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “A self-film-forming composition in powder form 
Claim 1 is objected to in the recitation of “wherein the composition is a self-film-forming composition and forms a film” in line 18, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “wherein the composition 
Claim 7 is objected to in the recitation of “strain CECT 8905, strain CECT 8906”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “strain CECT 8905, and strain CECT 8906”.  
Claim 20 at line 1, the term “gelifier” is misspelled “gellifier”.  
	
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
	New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	In claim 1, lines 7-8, the phrase “the (i) at least one gelifier agent is in an amount of 0.05%-20% (w/v) to provide viscosity to the composition”, renders the claim and its dependents indefinite, since it is unclear whether the amount of gelifier is referring to the total weight of powder form of the self-film-forming composition or the total weight of the final reconstituted formula of the self-film-forming composition.   In para. [0062] of the 
Similarly, in claim 1, lines 12-13, the phrase “the (ii) at least one bioadhesive agent is in an amount of 0.05%-20% (w/v) to provide adhesiveness to the composition”, renders the claim and its dependents indefinite, since it is unclear whether the amount of bioadhesive agent is referring to the total weight of powder form of the self-film-forming composition or the total weight of the final reconstituted formula of the self-film-forming composition.   In para. [0062] of the published specification states “the amounts of gelifier agent and bioadhesive agent in the self-film-forming composition are the amounts necessary to obtain concentrations of each agent from 0.05 to 20% (w/v) in the final reconstituted formula.”  Accordingly, for the purposes of compact prosecution, the phrase in the claim will be interpreted to mean “the (ii) at least one bioadhesive agent is in an amount of 0.05%-20% (w/v) of the total weight of the final reconstituted formula of the self-film-forming composition to provide adhesiveness to the composition”.  It should be noted that claim is to a powder composition and not to a reconstituted formula and, 
In claim 1, lines 18-19, the phrase “wherein the composition is a self-film-forming composition and forms a film under agitation in the presence of a liquid medium upon topical administration to a body surface”, renders the claim and its dependents indefinite, since it is unclear how agitation in the presence of a liquid medium occurs during the topical administration to a body surface.  Based on the description in the Specification, see para. [0021-0023] and [0073] and for the purposes of compact prosecution, the phrase in the claims will be interpreted to mean “wherein the composition is a self-film-forming composition and forms a film under agitation in the presence of a liquid medium  prior to topical administration to a body surface”.  
Since claims 2-5, 7 and 20 depend from indefinite claim 1 and do not clarify the above points of confusion, claims 2-5, 7 and 20 must also be rejected under 35 U.S.C. § 112, second paragraph.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The claim rejections under 35 USC § 102/103 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cassin et al. (US 2009/0022700 A1) (ref. of record).
With respect to claim 1, Cassin teaches a composition containing a microorganism and a film-forming polymer (abstract) where the microorganism is a lactic acid bacteria and can be a species from Pediococcus (0101).  Cassin teaches the composition where the Pediococcus is Pediococcus acidilactici (0106).  With respect to claims 1-5 and 20, Cassin teaches the composition where the film-forming polymers is a vinyl-polymer (0047), a cellulosic derivative (0047), a starch (0049), a pectin, a gum, claims 1-5 and 20, Cassin teaches the composition containing a polysaccharide thickener with gelling capacity (0066-0067) and where the polysaccharide thickener is a cellulosic derivative, gellan, a pectin, a gum, agar (algal polysaccharide), an alignates (algal polysaccharide), carrageenan (algal polysaccharide), and furcelleran (algal polysaccharide) (0069-0070).  Since these gelifier (film-forming polymer) and bioadhesive agents (thickeners) are the same as those recited in claim 1 and 5, they would have the properties of acting as gelifier agents and bioadhesive agents and be a self-film-forming composition which forms a film under agitation in the presence of a liquid medium.  In addition, they would have the properties having no bactericidal effect against the lactic acid bacteria as recited in claim 2, no bacteriostatic effect against the lactic acid bacteria as recited in claim 3, and have a prebiotic effect on the lactic acid bacteria as recited in claim 4. Cassin teaches the composition is initially dry and must be dissolved and, therefore, it would be understood that the components would be in powder form prior to dissolving and forming the film (0013-0020 and 0024-0025).  
With respect to claim 1, Cassin teaches the film-forming polymer (gelifier) at a concentration of 10-95% of the total weight of the final composition (0064) and where the composition is reconstituted (0017-0019 and 0024).  Cassin further teaches that the polymer used in the composition can be both the film-forming polymer and the thickening polymer (0065).  Cassin teaches the amount of thickener polymer (bioadhesive agent) in the composition can range from 0.5 to 40% of the total weight of the final composition (0072).  Cassin teaches reconstituting the components of the composition in water to generate a film (0017-0019 and 0169).  Although, Cassin is 
It is noted that Cassin teaches the topically administration of the composition (0022) and, therefore, teaches that their composition can be used in the manner instantly claimed as recited in claim 1.  Although the Cassin does teach the claimed use of topically administration of the composition as recited in claim 1, the composition of the prior art is the same as that claimed by applicant.  Thus, the intended use of the composition is also inherent in the composition of the prior art.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference 
The Pediococcus species or strain taught by Cassin appear identical to those of the instant invention in claim 7 and are used in an identical manner.  Cassin teaches the composition where the Pediococcus is Pediococcus acidilactici (0106).  The instant specification teaches the stain can be Pediococcus acidilactici (0069 of published application).  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Indeed, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.” In re Fitzgerald,619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).
In addition, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' isolated Pediococcus strains differ, and if so to what extent, from the Pediococcus strains of the prior art.  The prior art strains are the same or similar because they are used being used in the same Pediococcus strains either identical or sufficiently similar to the claimed Pediococcus strains that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. Clear evidence that the Pediococcus strains of the cited prior art does not possess a critical characteristic that is possessed by the claimed Pediococcus strains would advance prosecution.
Therefore, the invention reference anticipates the claimed subject matter or the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.     

Response to Arguments 
Applicant's arguments filed Sept. 21, 2020 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 102, Applicant argues the Cassin does not teach the claimed range of gelifier in an amount of 0.05-20% (w/v) and of the bioadhesive agent in an amount of 0.05-20% (w/v).  Applicant further argues Cassin instead teaches the ranges of the polymers from 10-95% relative to the total weight of the composition, therefore the smallest amount by weight of the film-forming polymer taught by Cassin is ten percent.  Applicant argues that since both the claimed gelifier agent and bioadhesive agent can be below ten percent by weight the ranges do not overlap (Remarks pg. 6 para. 3).  The Applicant’s amendments limiting claim 1 to include the weight percentages of the gelifier agent and the bioadhesive agent 
Applicant argues that the composition taught by Cassin is not film self-forming (Remarks pg. 6 last para).  Similarly, Applicant argues that Cassin does not describe a self-film-forming composition but only a film-forming composition that is formed by layered using a film drawer and this suggests that composition of Cassin has different properties than the claimed invention (Remarks pg. 8 paras. 1-2).  However, these arguments were not found to be persuasive, since Cassin clearly teaches the composition forms a film and teaches the claimed composition comprising a gelifier agent, a bioadhesive agent and a lactic acid bacteria belonging to the genus Pediococcus in a powder (abstract, 0013-0020 and 0024-0025).  Furthermore, even though Cassin teaches further drying the film in a drawer to generate an anhydrous film, the composition would have formed a liquid-containing film prior to drying in the drawer.  
With respect to the rejections under 35 U.S.C. § 103, Applicant argues that the claimed invention addresses limitations with the oral delivery of probiotics including the negative effects of the oral cavity on the stability of the probiotic and shortened residency time of the probiotic which reduces the probiotic’s beneficial effects (Remarks pg. 7 para. 3).  Applicant further argues that the claimed invention provides an improved delivery system by incorporating the probiotic agent in a self-forming film where no other component is needed to form the film as defined in the instant Specification (Remarks pg. 7 para. 4).  Applicant argues that the claimed self-forming film enables delivery of lactic acid bacteria in inaccessible cavities of the mouth, allows sufficient colonization and residence time of the probiotic in the desired location, and enhances growth of the lactic acid bacteria (Remarks pg. 7 last para.).  However, this argument was not found to be persuasive, since Cassin clearly teaches the composition forms a film and teaches the claimed composition comprising a gelifier agent, a bioadhesive agent and a lactic acid bacteria belonging to the genus Pediococcus in a powder (abstract, 0013-0020 and 0024-0025).  In addition, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., enabling the delivery of lactic acid bacteria in inaccessible cavities of the mouth, allows sufficient colonization and residence time of the probiotic in the desired location, and enhances growth of the lactic acid bacteria) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632